Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 26, 2016

                                     No. 04-16-00207-CV

                        Antonio JIMENEZ and Mary Louise Jimenez,
                                      Appellants

                                               v.

                                     Carlos GONGORA,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02692
                       Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
       The district court clerk’s request for an extension of time to file the clerk’s record is
granted. We order the district court clerk, Donna Kay McKinney, to file the clerk’s record by
May 23, 2016.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court